FILED
                             NOT FOR PUBLICATION                            MAY 31 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RIGOBERTO EDUARDO CONTRERAS,                     No. 14-73667

               Petitioner,                       Agency No. A205-718-193

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Rigoberto Eduardo Contreras, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) removal order. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law, Delgado-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hernandez v. Holder, 697 F.3d 1125, 1126 (9th Cir. 2012), and we deny in part

and dismiss in part the petition for review.

      To the extent Contreras contends that the agency erred in pretermitting his

application for cancellation of removal because he was seeking post-conviction

relief, his contention fails because the conviction was final for immigration

purposes. See Planes v. Holder, 652 F.3d 991, 996 (9th Cir. 2011).

      We lack jurisdiction to consider Contreras’s challenges to the agency’s

determination that he is statutorily ineligible for cancellation of removal based on

his conviction under California Health & Safety Code § 11377(a), and his

contentions that he mistakenly withdrew his asylum application and was unable to

refute the charge of removability because he was unrepresented, where he failed to

exhaust these claims before the BIA. See Tijani v. Holder, 628 F.3d 1071, 1080

(9th Cir. 2010).

      In light of these dispositive conclusions, we do not reach Contreras’s

contentions regarding hardship and discretion. See Simeonov v. Ashcroft, 371 F.3d
532, 538 (9th Cir. 2004) (“As a general rule courts and agencies are not required to

make findings on issues the decision of which is unnecessary to the results they

reach.” (citation and quotation marks omitted)).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                    14-73667